Citation Nr: 1811912	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-30 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for poliomyelitis with residual weakness of the right leg.

2.  Entitlement to service connection for poliomyelitis with residual weakness of the right leg.

3. Entitlement to service connection for a left leg disability, to include as secondary to poliomyelitis with residual weakness of the right leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in October 2017.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for poliomyelitis with residual weakness of the right leg, and entitlement to service connection for a left leg condition to include as secondary to poliomyelitis with residual weakness of the right leg, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1969 rating decision, the regional office (RO) denied service connection for a right leg condition; the decision became final because the Veteran did not timely appeal that decision, and no new and material evidence was received within the appeal period.  

2.  In an August 1993 notification letter, the RO denied service connection for a right leg condition and noted that no new and material evidence had been received; the decision became final because the Veteran did not timely appeal that decision, and no new and material evidence was received within the appeal period.  

3.  In an October 2008 rating decision, the RO declined to reopen service connection for poliomyelitis with residual weakness of the right leg; the decision became final because the Veteran began but did not timely complete an appeal, and no new and material evidence was received within the appeal period.  

4.  Evidence received since the October 2008 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for poliomyelitis with residual weakness of the right leg, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  A February 1969 rating decision, which denied service connection for a right leg condition, is final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 3.156(b), 19.118, 19.153 (1968); currently 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).  

2.  An August 1993 notification letter, which denied service connection for a right leg condition and noted that no new and material evidence had been received, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156(b), 19.129 (1991); currently 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).  

3.  An October 2008 rating decision, which declined to reopen the claim for service connection for poliomyelitis with residual weakness of the right leg, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2008); currently 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).  

4.  Evidence added to the record since the October 2008 denial is new and material, and the claim for entitlement to service connection for poliomyelitis with residual weakness of the right leg is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 3.160, 20.201, 20.302.  

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when he has provided new and material evidence as to another missing element).  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996).  

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a right leg condition was initially denied by a rating decision in February 1969 on the grounds that there was no nexus between the Veteran's preexisting right leg condition and service.  No appeal was taken from the determination, and new and material evidence was not received within the one-year appeal period.  As such, the decision is final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 3.156(b), 19.118, 19.153 (1968); currently 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).  

Service connection for a right leg condition was denied by a notification letter in August 1993 on the grounds that no new and material evidence had been received since the February 1969 denial.  No appeal was taken from the determination, and new and material evidence was not received within the one-year appeal period.  As such, the decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156(b), 19.129 (1991); currently 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).  

The RO declined to reopen service connection for poliomyelitis with residual weakness of right leg in October 2008 on the grounds that no new and material evidence had been received.  No appeal was completed from the determination, and new and material evidence was not received within the one-year appeal period.  As such, the decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2008); currently 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).  

Since the last final denial, VA has received an October 2014 private medical opinion concluded that the Veteran's life-long problem with polio was aggravated by the Veteran's military service, as well as October 2017 hearing testimony that the boots he was given in service were not properly adapted to accommodate his shorter and weaker right leg, and that his leg went out on him while running, causing his ankle to swell.  This information constitutes new and material evidence as to service connection for poliomyelitis with residual weakness of the right leg.  The evidence is relevant as to a nexus between the Veteran's poliomyelitis with residual weakness of the right leg and an aggravating in-service event.  

The evidence thus relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of establishing the claim.  See 38 C.F.R. § 3.156, 4.125(a).  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim of entitlement to service connection for poliomyelitis with residual weakness of the right leg is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for poliomyelitis with residual weakness of the right leg is reopened, and to that extent, the appeal is granted.


REMAND

A new examination should be obtained to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's poliomyelitis with residual weakness of the right leg was aggravated by service.  The examiner should consider the October 2014 private opinion as well as the Veteran's assertion that performing the marches required by basic training while wearing boots that were not properly built up to accommodate his shorter and weakened right leg aggravated his condition.  This opinion should also consider whether the Veteran has a left leg disability that was caused by service, or was caused or aggravated by the poliomyelitis with residual weakness of the right leg, to include overcompensation for the weakened right leg.   

The October 2014 private letter writer stated that he was the Veteran's primary care provider, and had treated the Veteran since October 2013.  Upon remand, an attempt should be made to obtain the Veteran's treatment records, especially as they might relate to his right and/or left leg disabilities.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide authorization to obtain records from Dr. D. N., who wrote the October 2014 private opinion.  After obtaining the necessary authorization, request the private treatment records.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Appellant of the records that were not obtained (2) tell the Appellant what steps were taken to obtain them, and (3) tell the Appellant that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C. § 5103A(b)(2)(B).

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate clinician.  After reviewing the claims file, the examiner is asked to provide the following opinions:

i) Was the Veteran's poliomyelitis with residual weakness of the right leg, which clearly and unmistakably preexisted service, clearly and unmistakably NOT aggravated by service, to include participating in conditioning and running exercises while wearing boots that did not accommodate his weakened and shorter right leg?  For these purposes, aggravation is defined as worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

ii) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a left leg disability that is caused by overcompensation for the weakened right leg while performing the physical conditioning and marches required by basic training in service?

iii) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a left leg disability that is caused by or aggravated by (worsened beyond the natural progression of the disease or disability) the Veteran's poliomyelitis with residual weakness of the right leg, which clearly and unmistakably preexisted service?

Each opinion offered must be supported by a complete rationale.

3.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


